Title: To Alexander Hamilton from Jonathan Burrall, 26 March 1791
From: Burrall, Jonathan
To: Hamilton, Alexander


General Post OfficePhila Mar. 26th 1791
Sir
In the absence of the Postmaster General I have received your letter respecting a Balance due from the Estate of Edwd Davies late Depy. Postmaster in Savannah.

The situation in which the late P. M. G. left his business, makes it peculiarly necessary, in my opinion, that he should be called upon for a settlement of his Accounts.
There are balances due from his Deputies to the Amount of 15,000 Dollars, or upwards, a considerable part of which will be lost. The Ordinance of Congress of the 18th October 1782 Vests the postmaster General with the power of appointing his Deputies, and makes him responsible for their conduct. He has generally taken Bonds as security for their fidelity, which are made payable to him, his Heirs Executors &c. It may therefore be a question whether suits can be commenced against them on behalf of the United States, as Debts due to the public. In several instances however those Bonds are greatly short of the Sum due. One Deputy in particular owes 4000 Dollars, and the Bond given by him is for 1,000 Dollars.
Edward Davies’s Account is closed in the Books. It appears that he never rendered any Accounts from the time of his appointment to the Day of his Death. That Mr. Watt the present postmaster at Savannah, examined his Books and informed the Postmaster General, that there was 632 44/90 Dollars due from him—that the late Board of Treasury drew a Warrant on the late Postmaster General for this sum in favor of the Commissioner of Loans—and his order on the Representative of Mr. Davies was taken in payment. In June last this order was returned to the Treasury Office unpaid and the Amt carried to the Debits of Mr. Hazards Account. The Bond given by Mr. Davies is for 300 Dollars. There are no Documents in this Office from which an Account can be formed against his Estate and it appears to me very doubtful whether any thing more than the Penalty of the Bond can be recovered.
The Postmaster Generals responsibility for the fidelity of his Deputies will doubtless be considered as a qualified responsibility and the public Interest requires that the matter should be brought to a decission and effectual means be taken to secure as much of the money as possible.
I am sir &c
J B.
